 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   NATHEN DWAYNE BARR JR,

 9                              Plaintiff,                CASE NO. C19-1725 RSM-BAT

10           v.                                           ORDER OF DISMISSAL

11   CORRECTIONAL OFFICER
     McKENNEY, et al.,
12
                                Defendants.
13

14          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record,

16   the Court finds and ORDERS:

17     (1) The Court ADOPTS the Report and Recommendation.

18     (2) The case is dismissed without prejudice.

19     (3) The Clerk is directed to send copies of this Order to the parties and to Judge Tsuchida.

20          Dated this 27th day December, 2019.

21

22                                                A
                                                  RICARDO S. MARTINEZ
23                                                CHIEF UNITED STATES DISTRICT JUDGE




     ORDER OF DISMISSAL - 1
